Citation Nr: 0216254	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to additional compensation benefits for the 
veteran's spouse.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from February 1966 to 
January 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M&ROC) in Sioux Falls, South 
Dakota.

The appellant and her spouse provided oral testimony before 
the undersigned Member of the Board at the M&ROC in August 
2002, a transcript of which has been associated with the 
claims file.


FINDING OF FACT

The appellant, the veteran's spouse, is not a veteran or 
shown to have entitlement to any compensation for residuals 
of hepatitis C as the spouse of a veteran. 


CONCLUSION OF LAW

The criteria for entitlement to additional compensation 
benefits for the veteran's spouse have not been met as a 
matter of law as there exists no legal entitlement to VA 
disability compensation benefits due to a spouse's hepatitis 
C infection.  38  U.S.C.A. §§  101(2), 101(13), 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.4 (2002) 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the veteran and the appellant were 
married in June 1980.  She did not have any military service.  
In September 1999, the veteran claimed entitlement to service 
connection for hepatitis C that he stated VA had diagnosed a 
month earlier.  He wrote in November 1999 regarding 
circumstances during his service in Vietnam that could have 
led to contamination.

In November 1999, the appellant wrote that she was 
hospitalized in April 1999 and found to have chronic 
cirrhosis from hepatitis C.  She stated that her physician 
advised her that the veteran should to be tested and testing 
confirmed that he had hepatitis C.  

As a result of VA medical opinions in January 2000 and May 
2000, the M&RO in May 2000 granted service connection for 
hepatitis C.  Notice was issued in June 2000.  The appellant, 
in June 2000, filed a claim for service-connection of 
multiple residuals of hepatitis C that she contracted from 
the veteran who was service-connected for hepatitis C.  She 
stated that she was not in the military.

The M&ROC advised her that the VA regulations had no 
provision to grant service-connection for a disability to 
anyone other than a veteran.  She disagreed arguing that the 
claim based on intimate contact with a veteran's spouse was 
not correct.  She asserted that there should be some form of 
compensation for spouses or children left with such life 
threatening diseases.  She stated that she needed a liver 
transplant and that her family had suffered emotional and 
financial hardship and that she was being more dependent on 
others for assistance.  The veteran's statement in August 
2000 supported his spouse.  Her appeal argued that it was 
more likely than not that she contracted the disease from the 
veteran and that she felt compensation should be granted on 
account of the added expense associated with medical 
treatment for the disorder.  

The record shows that the M&ROC in March 2002 granted a 100 
percent rating for the veteran's cardiovascular disease and 
special monthly compensation (SMC) under 38 U.S.C.A. 
§ 1114(s).  The M&ROC denied entitlement to SMC that is 
payable based on a need for regular aid and attendance.  He 
was advised of the decision in March 2002.  

At the Board hearing in August 2002, the appellant and the 
veteran amplified upon the written argument in support of 
compensation for the veteran's spouse.  She reported being 
unable to work and having increased medical expenses from her 
illness (Transcript (T) 2-4).  He stated that the form of 
assistance sought was warranted since the disease was related 
to military service (T 6).


Criteria

The term ''veteran'' means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

The term ''compensation'' means a monthly payment made by the 
Secretary to a veteran because of service-connected 
disability, or to a surviving spouse, child, or parent of a 
veteran because of the service-connected death of the veteran 
occurring before January 1, 1957.  38 U.S.C.A. § 101(13).

The term ''service-connected'' means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 101(16).

For the purposes of this chapter - The term ''disability'' 
means a disease, injury, or other physical or mental defect.  
38 U.S.C.A. § 1701.

Compensation. This term means a monthly payment made by the 
Department of Veterans Affairs to a veteran because of 
service-connected disability, or to a surviving spouse, 
child, or parent of a veteran because of the service-
connected death of the veteran occurring before January 1, 
1957, or under the circumstances outlined in paragraph (c)(2) 
of this section. If the veteran was discharged or released 
from service, the discharge or release must have been under 
conditions other than 
dishonorable.  38 C.F.R. § 3.4(a).  See also  Selley v. 
Brown, 6 Vet. App. 196, 198 (1994).

Disability compensation. (1) Basic entitlement for a veteran 
exists if the veteran is disabled as the result of a personal 
injury or disease (including aggravation of a condition 
existing prior to service) while in active service if the 
injury or the disease was incurred or aggravated in line of 
duty. (2) An additional amount of compensation may be payable 
for a spouse, child, and/or dependent parent where a veteran 
is entitled to compensation based on disability evaluated as 
30 per centum or more disabling.  38 C.F.R. § 3.4(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  The Board has not overlooked the recently 
published VA regulations that implement the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).  However, these 
provisions do not provide any rights other than those 
provided by the VCAA.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence regarding 
this matter was brought to the attention of the M&ROC or the 
Board, but not requested or accounted for.  The matter at 
hand is a purely legal question in the nature of basic 
entitlement that the VCAA would not affect.  See for example 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The appellant has been notified in writing of the applicable 
law that the M&ROC relied on in making its determination.  
She was afforded a Board hearing on the matter.  There was no 
argument that any additional evidence would be crucial in the 
claim from the standpoint of substantiating current 
compliance with the applicable law or VA regulations for the 
benefit that she seeks.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  


Entitlement to VA Disability Compensation

The veteran concurs with the appellant's assertion that she 
should be awarded VA monetary benefits (disability 
compensation) because of the residuals of hepatitis C.  The 
appellant does not contended that she is a veteran.  The 
veteran supports her reasoning that as a result of a 
transmitted Hepatitis C, she developed cirrhosis of the liver 
and that she should be entitled to compensation for the 
transmitted disease.  However, neither party has set forth a 
statutory or other basis for the award of such claimed 
benefits, and the Board has not been able to identify any 
such authority. 

In this matter, the appellant is a veteran but his spouse is 
not.  He has been granted service connection for hepatitis C.  
Thus, because the veteran's spouse is not a veteran, the law 
precludes the granting of disability compensation for a 
transmitted disease.  See for example Martin v. Brown, 8 Vet. 
App. 138 (1995) (per curiam) holding that service connection 
for the birth defects claimed as secondary to a veteran's 
exposure to Agent Orange was precluded because the children 
are not veterans.  Although subsequent legislation did 
provide a monetary allowance in certain cases, the basic 
principle remains valid since the entitlement had a limited 
application.  See for example 38 C.F.R. § 3.814 implementing 
38 U.S.C.A. §§ 1805 and 1806. 

It would seem that the appellant is raising an equitable 
theory of entitlement in that her husband has a service-
connected disability that he likely transmitted to her.  But 
the Board must observe that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v.  Richmond, 
496 U.S. 414, 426 (1990).  For example, the law does provide 
circumstances under which an additional allowance is 
available to a veteran for a spouse in need of aid and 
attendance.  38 C.F.R. § 3.351.  

In summary, because the law, and not the facts, is 
dispositive of this issue, the appellant has failed to state 
a claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  She is permitted to file a 
claim.  See 38 C.F.R. § 3.1(p).  However, as the 
determination as to her eligibility is not favorable, the 
claim must be regarded as legally insufficient since the 
requisite elements for eligibility to qualify for this 
benefit, VA disability compensation, are not met.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional compensation benefits for the 
veteran's spouse is denied as a matter of law.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

